Citation Nr: 1643303	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to sunlight, chemicals and/or extreme heat, or in the alterative, as secondary to service-connected posttraumatic stress disorder (PTSD), with depressive disorder and alcohol abuse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had honorable active service from September 1987 to November 1989, January 2004 to April 2004, and from January 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has recharacterized the Veteran's claim for service connection for chronic cutaneous lupus erythematous more broadly to include any skin disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Additionally, in December 2013 testimony, the Veteran indicated that his outbreaks coincided with stress and linked such to his service-connected PTSD. Thus, the claim has also been characterized as including on a secondary service connection basis to such.

Service connection for the disability at issue was previously denied by a November 2008 rating decision, notice of which was issued on December 2, 2008.  A notice of disagreement was received within one year of notice of the determination and a statement of the case dated in October 2009 was issued in November 2009.  The Veteran submitted a VA Form 9, substantive appeal, in October 2009 prior to the issuance of the statement of the case, but did not subsequently submit a timely VA Form 9 after issuance of the statement of the case.  However, the Board notes that the Veteran submitted additional relevant evidence with regard to the disability at issue within 60 days of issuance of the statement of the case in November 2009.  Specifically, this evidence included a June 2009 private treatment record, received by VA in November 2009, which noted a rash, photosensitivity of the face and interface dermatitis of the left cheek.  If new and material evidence is received during an applicable appellate period following a RO decision (one year following issuance of notice of a rating decision or 60 days following issuance of a statement of the case), then the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Board finds that, as the November 2008 rating decision was reconsidered pursuant to 38 C.F.R. § 3.156(b), in light of receipt of the June 2009 private medical record within the appeal period, the claim should be addressed on the merits de novo as listed on the title page.

The October 2010 rating decision addressed new and material evidence but also adjudicated the claim on the merits de novo, as did the subsequent September 2012 statement of the case.  Accordingly, the Board finds that it would not be prejudicial to the Veteran for the Board to address the merits of the claim, de novo.  Additionally, the Board notes that the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. § 20.304 (2015).  Hence, as receipt of that additional evidence did not extend the period to appeal the November 2008 rating decision, the October 2010 rating decision is on appeal, although, in the event the benefit sought is granted, the date of receipt of the claim which served as the basis for the November 2008 rating decision is for consideration.

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript of which is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for a skin disability, to include as due to exposure to sunlight, chemicals and/or extreme heat, or in the alterative, as secondary to service-connected PTSD, with depressive disorder and alcohol abuse.  This claim was previously remanded by the Board in December 2014 for additional development.  Unfortunately, the Board finds that further development must be undertaken before this claim can be adjudicated on the merits.  

In its December 2014 Remand, the Board directed that the Veteran be provided with a VA examination to determine the nature and etiology of any skin disease/disability that may be present, or was present, during or proximate to the claim.  Specifically, the examiner was requested to opine as to whether it was at least as likely as not (50 percent or greater probability) that any skin condition (to include acne and/or chloracne, dermatitis, and papulosquamous disorder) was present in service, was caused by service, or was otherwise related to service.  The VA examiner was also asked to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any diagnosed skin condition was either caused, or chronically aggravated, by the Veteran's service-connected PTSD, with depressive disorder and alcohol abuse.

Pursuant to the Board's Remand, the Veteran was provided with a VA skin diseases examination in April 2015, at which time he reported experiencing reoccurring "flare ups" of a rash on his cheeks precipitated by exposure to sunlight and/or stress which lasted anywhere from 7 days up to weeks at a time.  However, upon objective examination of the Veteran, the examiner indicated that there was no evidence of a flare up of skin condition at that time.  Rather, the examiner indicated that, "Veteran had some small scarring to skin in face it would be purely speculation to say it was a result of claimed skin condition."  The examiner continued that, "malar rash (from Latin mala 'jaw, cheek-bone'), also called butterfly rash, is a medical sign consisting of a characteristic form of facial rash.  It is often seen in lupus erythematosus."  

Regardless, the examiner proceeded to opine that the Veteran's claimed skin condition was less likely than not incurred in or caused by an in-service injury, event, or illness, and that it was not at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected PTSD.  The examiner arrived at these conclusions under the theory that the Veteran's skin condition was lupus erythematosus.  Previous diagnoses rendered during the appeal period, such as dermatitis and papulosquamous disorder, were not discussed.  

However, in his September 2016 Written Brief Presentation, the Veteran's representative argued that the April 2015 VA examination was inadequate because it was not conducted at a time when the Veteran's skin disability was in an active phase.  The Court has determined that VA medical examinations should be scheduled during active phases of skin conditions.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (when a claimant submits a claim for a disease cyclical in the manifestation of its symptoms, VA must conduct an examination during the active stage of the disease); see also Bowers v. Derwinski, 2 Vet. App. 675 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").  In service connection claims such as this, it is also important for the examination to be conducted during active phases of skin conditions so that the likely nature of the condition can be ascertained by the examiner.  Although the April 2015 VA examiner focused her opinions on the diagnosis of lupus she rendered in the absence of active symptoms at the examination, she did not address the previous diagnoses of acne and/or chloracne which affected body areas other than the face and neck, dermatitis/eczema of torso, face, back, upper and lower extremities, and papulosquamous disorder of the torso and back.  

According to 38 C.F.R. § 4.2, if a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  As such, the Board finds that the Veteran should be provided with another VA examination to determine the likely nature and etiology of his claimed skin disorder during an active phase of the condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by a dermatologist or other skin specialist to determine the likely nature and etiology of each skin disease/disability, that may be present, or was present during or proximate to the claim.  The claims file must be made available to the examiner in conjunction with the examination.

The examination must be scheduled during a period of flare-up, unless no flare-ups are present within a reasonable time.  In either circumstance, the examiner must address flare-ups in the examination report and opinion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand, the claims folder and electronic VA records, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin condition (to include acne and/or chloracne, dermatitis, lupus erythematosus and papulosquamous disorder) was present in service, was caused by service, or is otherwise related to service. 

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition was either caused, or chronically aggravated, by the Veteran's service-connected PTSD, with depressive disorder and alcohol abuse.

In rendering the requested opinions, the examiner must consider the Veteran's theory that his skin condition is attributable to sunlight, chemicals and/or extreme heat exposure during service.  The examiner should review the February 2006 Environmental Occupational Health Workplace Exposure Data record associated with the claims file.  The examiner should also give consideration to the Veteran's lay statements and testimony, as well as other lay statements of record, as to the onset of his skin problem.  Finally, the examiner is asked to comment upon the previous skin diagnoses rendered, to include acne and/or chloracne affecting body areas other than the face and neck, dermatitis of torso, face, back, upper and lower extremities, lupus erythematosus and papulosquamous disorder of the torso and back.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions expressed must be provided. 

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




